— Action by infant plaintiff to recover damages for injuries sustained when he was struck by defendant’s trolley car; and by his father for loss of services and medical expenses incurred by reason of the accident. Judgment affirmed, with costs. No opinion. Carswell, Johnston and Close, JJ., concur; Lazansky, P. J., dissents and votes to reverse the judgment and grant a new trial on the ground that the determination that plaintiff was free from contributory negligence is against the weight of the evidence; Hagarty, J., dissents and votes to reverse the judgment and dismiss the complaint on the ground that plaintiff was guilty of contributory negligence as a matter of law. (Panarese v. Union Railway Co., 261 N. Y. 233.)